
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Mr. Lance (for
			 himself and Mr. Holt) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the life-saving role of ostomy
		  care and prosthetics in the daily lives of hundreds of thousands of people in
		  the United States.
	
	
		Whereas over 700,000 people in the United States, from
			 young children to senior citizens, have an ostomy, a surgical procedure that
			 creates an artificial opening in the abdomen to the intestines or urinary
			 system to allow for the elimination of bodily wastes;
		Whereas an ostomy procedure is essential to many patients
			 who suffer on a daily basis from serious, chronic, or life-threatening
			 traumatic injury to the abdomen, illnesses and conditions, such as colorectal
			 or bladder cancer, Crohn’s Disease, Ulcerative Colitis, birth defects, or other
			 intestinal or urinary medical conditions;
		Whereas following ostomy surgery, patients need
			 specially-fitted medical products to manage, temporarily or permanently restore
			 intestinal or urinary system function, or re-establish activities of daily
			 living, and improve quality of life;
		Whereas ostomy products are prosthetic devices prescribed
			 by health care providers and meet the definition of prosthetics under
			 Medicare;
		Whereas however, ostomy products are currently reimbursed
			 under Medicare as medical supplies, not prosthetics;
		Whereas there is a significant inconsistency under the
			 Medicare program between the coverage category of, and reimbursement policy
			 for, ostomy products;
		Whereas Federal Medicaid statutes do not require coverage
			 of prosthetics, including ostomy products;
		Whereas Medicare’s inconsistent policy and reimbursement
			 approach to ostomy products and Medicaid’s lack of required coverage for ostomy
			 products could affect access for patients in need;
		Whereas ostomy products are customized to the clinical
			 needs of individual patients and are not the same as other easily
			 interchangeable medical supplies such as gauze and bandages;
		Whereas Congress has previously recognized the physical,
			 psychological, and emotional importance of restoring function and improving the
			 quality of life through enactment of the Women’s Health and Cancer Rights Act
			 of 1998 (Public Law 105–277), which requires coverage of surgery to reconstruct
			 the breast after a mastectomy, including any prostheses;
		Whereas ongoing advances and innovation in ostomy
			 prosthetics technology can dramatically improve the lives of those who undergo
			 ostomy surgery, by helping to normalize their intestinal or urinary system
			 function, improve physical well-being, and often enable the individual to
			 rejoin the workforce; and
		Whereas the Department of Health and Human Services has
			 recognized the need to improve its use of resources and authorities to
			 encourage and facilitate the development and use of new medical technologies:
			 Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the life-saving role of ostomy
			 care and prosthetics in the daily lives of hundreds of thousands of people in
			 the United States;
			(2)recognizes if a
			 surgical procedure results in a patient needing a prosthetic that manages, or
			 temporarily or permanently restores intestinal or urinary system function,
			 specifically the control of the elimination of the body's waste products, then
			 that custom-fit, medically prescribed prosthetic should be available to
			 patients without substitution and be adequately reimbursed;
			(3)urges that ostomy
			 products be recognized, categorized, covered, and reimbursed in a new payment
			 category of “prosthetic supplies” consistent with Medicare’s current
			 recognition of ostomy products as prosthetics; and
			(4)urges the
			 Secretary of the Department of Health and Human Services to ensure that the
			 department’s programs, policies, and payment practices facilitate, and do not
			 discourage, innovation of and access to medical devices that restore or improve
			 intestinal or urinary system function of people in the United States with an
			 ostomy.
			
